Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-16, 18, 21-23, 25-33, and 38 remain for examination.  Claim 1, 16, 18, 21-23, 33 and 38 have been amended. Applicant's arguments filed on 06/17/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 15-16, 18-19, 21-25, 29, 31-33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication 20190150219 A1) in view of JERICHOW (U.S. 20190253888 A1).


As to claim 1, Wang teaches a method for managing security contexts at idle mode mobility of a wireless communication device (Wang Pa. [0076]) [After the initial attach and session management, the WTRU 390 may move to E-UTRAN 308 or E-UTRAN/NR 310 using EPC NAS 364 by interworking with the NG CN 306. For example, the context of the WTRU 390 may be moved from the NG CN 306 to the E-UTRAN 308.] between a 5G/Next Generation System (5G/NGS) system; and a 4G/Evolved Packet System (4G/EPS) system (Wang Pa. [0078]) [mobility may be supported in single-registration mode. Although an NGx 376 interface between the AMF 330 in the NG CN 306 and the MME 316 in the EPC 302 is optional, the NGx 376 interface may be required, for example, when seamless session continuity for voice may be needed. If the NGx 376 is supported, a WTRU 390, for idle-mode mobility from the NG CN 306 to the EPC 302, may perform a Tracking Area Update (TAU) procedure with 4G-Globally Unique Temporary Identity (GUTI) mapped from 5G-GUTI.], wherein the 5G/NGS system is a source system and the 4G/EPS system is a target system during idle mode mobility (Wang Fig. 2, Pa. [0065]) (Fig. 2 shows the interconnectivity between 2 networks)
It is noted that Wang does not appear explicitly disclose the method comprising: obtaining a 5G/NGS security context including at least one 5G/NGS security key; and mapping the 5G/NGS security context to a 4G/EPS security context, wherein: mapping the 5G/NGS security context to the 4G/EPS security context comprises deriving at least one 4G/EPS security key based on one or more of the 5G/NGS security key(s), and the 4G/EPS security context comprises the derived 4G/EPS security key(s).  
However, JERICHOW discloses the method comprising: obtaining a 5G/NGS security context including at least one 5G/NGS security key (JERICHOW Pa. [0001]) [embodiments may generally relate to 5G security including, for example, managing and accessing the security context and the key hierarchy in 5G]; and mapping the 5G/NGS security context to a 4G/EPS security context (JERICHOW Pa. [0049]) [The NG-KSI may be comprised of a value and a type of security context parameter indicating whether an NG security context is a native NG security context derived out of NG authentication of the UE or a mapped NG security context derived out of LTE (or other non-NG radio access technology) authentication of the UE], wherein: mapping the 5G/NGS security context to the 4G/EPS security context comprises deriving at least one 4G/EPS security key based on one or more of the 5G/NGS security key(s) (JERICHOW Pa. [0037]) [a clear identification of the used key sets is needed. For managing and accessing the security context and the key hierarchy in 5G and to identify the 5G security context and starting point of key derivation, a new parameter will be needed which is associated with a master key derived during the 5G authentication and key agreement protocol and the security context established based on this key in the 5G system. It should be noted that, as described herein, a next generation (NG) system may refer to a 5G system or other next generation (i.e., post-LTE) communications system], and the 4G/EPS security context comprises the derived 4G/EPS security key(s) (JERICHOW Pa. [0042]) [o K_ASME), keys to protect the access stratum (AS) may be derived. Since the 5G system is being designed to have a unified authentication framework to support multiple access technologies such as 5G(NR), LTE (4G), trusted non-3GPP access, trusted 3GPP access, etc., keys need to be derived to support access from any of these access technologies.], 
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
As to claim 4, the combination Wang and JERICHOW teaches wherein the 5G/NGS security key(s) comprises a master key KSEAF available at the core network of the 5G/NGS system and the wireless communication device (JERICHOW Pa. [0014]) [the next generation key set identifier (NG-KSI) may comprise a parameter that is associated with the master key], and the 4G/EPS security key(s) comprises a master key KASME (JERICHOW Pa. [0039]) [As further detailed in 3GPP technical specification (TS) 33.401: “The key set identifier KSI.sub.ASME is a parameter which is associated with the K.sub.ASME derived during EPS AKA authentication], wherein the step of deriving at least one 4G/EPS security key based on the 5G/NGS security key(s) comprises determining the master key KASME directly or indirectly based on KSEAF (JERICHOW Pa. [0040]) [in order to manage and access the security context and the key hierarchy in 5G and to identify the 5G security context and starting point of key derivation, a new parameter will be needed which is associated with a master key derived during the 5G authentication and key agreement protocol and the security context established based on this key in the 5G system.]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
As to claim 5, the combination Wang and JERICHOW teaches wherein KASME is determined as a function of a3371 of PCT/EP2017/083250 Preliminary Amendment Attorney Docket: 3602-1394US2 mobility management key KCN, which is derived from KSEAF, wherein the mobility management key KCN is also referred to as KAMF, where AMF refers to Access and Mobility management Function (JERICHOW Pa. [0038]) [The evolved packet core (EPC) key identifier for K.sub.ASME is called key set identifier eKSI which can be of type KSI.sub.ASME or of type KSI.sub.SGSN. The eKSI is stored in the UE and the mobility management entity (MME) together with K.sub.ASME and the globally unique temporary identifier (GUTI), if available]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
As to claim 6, Wang teaches wherein the method is performed by a network unit of the 5G/NGS system (Wang Pa. [0079]) [A WTRU may (e.g., for idle-mode mobility from EPC to 5GC) perform a registration procedure with 5G-GUTI]

As to claim 7, Wang teaches wherein the method further comprises sending the 4G/EPS security context from the network unit of the 5G/NGS system to a network unit of the 4G/EPS system (Wang Pa. [0078]) [If the NGx 376 is supported, a WTRU 390, for idle-mode mobility from the NG CN 306 to the EPC 302, may perform a Tracking Area Update (TAU) procedure with 4G-Globally Unique Temporary Identity (GUTI) mapped from 5G-GUTI]

As to claim 8, Wang teaches wherein the network unit of the 5G/NGS system is a 5G/NGS core network unit configured for mobility management (Wang Pa. [0079]) [A WTRU may (e.g., for idle-mode mobility from EPC to 5GC) perform a registration procedure with 5G-GUTI]

As to claim 9, the combination Wang and JERICHOW teaches wherein the network unit of the 5G/NGS system receives a Context Request message from the network unit of the 4G/EPS system including a key set identifier (JERICHOW Pa. [0014]) [the next generation key set identifier (NG-KSI) may comprise a parameter that is associated with the master key], which identifies the 5G/NGS security context, and derives a 4G/EPS security key from the 5G security context, and sends a Context Response message including the derived 4G/EPS security key to the network unit of the 4G/EPS system (Wang Pa. [0076]) [After the initial attach and session management, the WTRU 390 may move to E-UTRAN 308 or E-UTRAN/NR 310 using EPC NAS 364 by interworking with the NG CN 306. For example, the context of the WTRU 390 may be moved from the NG CN 306 to the E-UTRAN 308.],
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 10, Wang teaches wherein the network unit of the 5G/NGS system is an Access and Mobility management Function (AMF) unit, and the network unit of the 4G/EPS system is a Mobility Management Entity(MME) unit (Wang Pa. [0076]) [A WTRU may (e.g., for idle-mode mobility from EPC to 5GC) perform a registration procedure with 5G-GUTI mapped from 4G-GUTI. The AMF 330 and SMF 334 may retrieve the WTRU's MM and SM context from the EPC 306. Inter-system handover may be performed, for example, for connected-mode mobility from the 302EPC to the NG CN 306.]

As to claim 11, the combination Wang and JERICHOW teaches wherein the Context Request message further includes a counter as a freshness parameter, and the 4G/EPS security key is derived from the 5G/NGS security context and the counter (JERICHOW Pa. [0047]) [The security mode command message may contain additional parameters to secure the NAS communication between the UE 200 and CCNF/SEAF 220, such as selected algorithms, NAS counters, etc. At step 6, when the UE 200 receives the NAS security mode command, the UE 200 instantiates the NAS security context with NG-KSI as the index. Then, at step 7, the UE 200 sends a NAS security mode command acceptance message to convey to the CCNF/SEAF 220 that it has instantiated the NAS security context.]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 12, the combination Wang and JERICHOW teaches wherein the counter is a Non-Access 4371 of PCT/EP2017/083250Preliminary AmendmentAttorney Docket: 3602-1394US2Stratum (NAS) sequence number (JERICHOW Pa. [0011]) [the security mode command message adapted for 5G comprises additional parameters to secure (next generation) non-access stratum (NAS) communication between the user equipment and the network node]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
 
As to claim 13, Wang teaches wherein the key set identifier originates from a Tracking Area Update (TAU) Request of the wireless communication device (Wang Pa. [0078]) [a WTRU 390, for idle-mode mobility from the NG CN 306 to the EPC 302, may perform a Tracking Area Update (TAU) procedure with 4G-Globally Unique Temporary Identity (GUTI)]

As to claim 14, the combination Wang and JERICHOW teaches wherein the network unit of the 5G/NGS system is implemented as a cloud-based network device (JERICHOW Fig. 1]) [cloud based network is well known in the art] 
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.


As to claim 15, Wang teaches wherein the method is performed by the wireless communication device (Wang Pa. [0003]) [a wireless network, mobility refers to a network system's ability to provide seamless service to users/devices that are moving. Studies by the 3rd Generation Partnership Project (3GPP) on a fifth generation (5G) wireless communication system have shown that 5G networks will have to support an increasingly large number of moving and unmoving devices]

As to claim 16, the combination Wang and JERICHOW teaches wherein the wireless communication device sends a Tracking Area Update (Wang Pa. [0078]) [a WTRU 390, for idle-mode mobility from the NG CN 306 to the EPC 302, may perform a Tracking Area Update (TAU) procedure with 4G-Globally Unique Temporary Identity (GUTI)], Request to the network side including a key set identifier that identifies the 5G/NGS security context (JERICHOW Pa. [0014]) [the next generation key set identifier (NG-KSI) may comprise a parameter that is associated with the master key]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from JERICHOW into the disclosure of Wang constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 21, claim 21 recites the claimed that contain similar limitations as claim 4, therefore; it is rejected under the same rationale.

As to claim 22, claim 22 recites the claimed that contain similar limitations as claim 5, therefore; it is rejected under the same rationale.

As to claim 23, Wang teaches wherein the apparatus comprises a processor and memory, the memory comprising instructions executable by the processor whereby the processor is operative to manage security contexts at idle mode mobility (Wang Pa. [0078]) [mobility may be supported in single-registration mode. Although an NGx 376 interface between the AMF 330 in the NG CN 306 and the MME 316 in the EPC 302 is optional, the NGx 376 interface may be required, for example, when seamless session continuity for voice may be needed. If the NGx 376 is supported, a WTRU 390, for idle-mode mobility from the NG CN 306 to the EPC 302, may perform a Tracking Area Update (TAU) procedure with 4G-Globally Unique Temporary Identity (GUTI) mapped from 5G-GUTI)


As to claim 25, claim 25 recites the claimed that contain similar limitations as claim 18, therefore; it is rejected under the same rationale.

As to claim 26, claim 26 recites the claimed that contain similar limitations as claim 6, therefore; it is rejected under the same rationale.

As to claim 27, claim 27 recites the claimed that contain similar limitations as claim 8, therefore; it is rejected under the same rationale.

As to claim 28, claim 28 recites the claimed that contain similar limitations as claim 7, therefore; it is rejected under the same rationale.

As to claim 29, claim 29 recites the claimed that contain similar limitations as claim 9, therefore; it is rejected under the same rationale.

As to claim 30, claim 30 recites the claimed that contain similar limitations as claim 10, therefore; it is rejected under the same rationale.

As to claim 31, Wang teaches wherein the network unit is a computer-based network device (Wang Fig. 1A)
 
As to claim 32, claim 32 recites the claimed that contain similar limitations as claim 14, therefore; it is rejected under the same rationale.

As to claim 33, claim 33 recites the claimed that contain similar limitations as claim 18, therefore; it is rejected under the same rationale.

As to claim 38, claim 38 recites the claimed that contain similar limitations as claim 1, therefore; it is rejected under the same rationale.

Response to Arguments
Arguments
Claim 1 is patentable over the Art for at least the reason that the Art does not teach or suggest: deriving at least one 4G/EPS security key based on one or more of 
the 5G/NGS security key(s), as required by claim 1. 
The Office correctly notes that Wang does not disclosure this feature, and, therefore, the Office turns to Jerichow to fill the missing gap. (See Office Action at page 4). Specifically, the Offices contends that this feature is disclosed in Jerichow at paragraph 37. (Id.). Applicant disagrees. 
Paragraph 37 of Jerichow discloses that the "5G system ...will require backward 
compatibility to LTE [(i.e., 4G)] and other systems," and, thus, "a clear identification of the used8 
Application No. 16/481,242 
Attorney Docket: 3602-1394US2 
key sets is needed." Paragraph 37 also discloses that "a new parameter will be needed" to "identify the 5G security context and starting point of key derivation." As noted in paragraph 37, this "new parameter ... is associated with a master key derived during the 5G authentication and key agreement protocol and the security context established based on this key in the 5G system." 
But there is nothing in paragraph 37 that discloses "deriving at least one 4G/EPS security key," let alone that discloses "deriving at least one 4G/EPS security key based on one or more of the 5G/NGS security key(s)," as is expressly required by claim 1. Accordingly, claim 1 is allowable over the Art. 
Examiner’s response: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
Emphasis added, Jerichow derive a master key (which can be view as the 4G key) from a 5G See paragraph [0001] [identifying the 5G security context and starting point of key derivation]; [0037] [For managing and accessing the security context and the key hierarchy in 5G and to identify the 5G security context and starting point of key derivation, a new parameter will be needed which is associated with a master key derived during the 5G authentication and key agreement protocol and the security context established based on this key in the 5G system. It should be noted that, as described herein, a next generation (NG) system may refer to a 5G system or other next generation (i.e., post-LTE) communications system]
Therefore, the Applicant’s arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491